         Case 3:18-cr-00129-AWT Document 38 Filed 01/31/19 Page 1 of 4



                               UNITED STATES OF AMERICA
                                DISTRICT OF CONNECTICUT
 UNITED STATES OF AMERICA                           CRIM. NO. 3:18-cr-129 (AWT)

          v.

 BRANDON SPENCE                                     January 31, 2019


          UNITED STATES OF AMERICA’S SENTENCING MEMORANDUM
       The United States respectfully recommends that the Court sentence Mr. Spence to a term

of imprisonment of 27 months, which is at the high end of what now is a relatively lenient advisory

guidelines range. See United States v. Townsend, 897 F.3d 66 (2d Cir. 2018) (defendant’s prior

New York conviction for criminal sale of controlled substance was not predicate controlled

substance offense under Sentencing Guidelines, abrogating United States v. Laboy, 2017 WL

6547903). Mr. Spence’s criminal history clearly distinguishes him as a danger to the community:

   •   On November 23, 2005, Spence was arrested for Possession of a Weapon in a Motor
       Vehicle in violation of C.G.S. § 29-38. He was convicted on May 4, 2006, and sentenced
       to four years of imprisonment, execution suspended, and three years’ probation.

   •   On July 5, 2006, while on probation, Spence was arrested for Sale of Narcotics in violation
       of 21a-277(a).

   •   On March 1, 2007, while on probation, Spence was arrested for Criminal Possession of a
       Firearm in violation of C.G.S. § 53a-217c.

   •   On May 27, 2007, while on probation, Spence was arrested for Possession of a Firearm in
       a Motor Vehicle in violation of C.G.S. § 29-38.

   •   On January 25, 2008, Spence was convicted on the sale and two firearms charges
       mentioned above. His probation was terminated, and he was sentenced to five years of
       imprisonment to be followed by five years of special parole.




                                                1
         Case 3:18-cr-00129-AWT Document 38 Filed 01/31/19 Page 2 of 4



   •   On February 3, 2011, Spence was released to community supervision and returned on a
       violation two months later, on April 15, 2011.

   •   On September 20, 2011, Spence was released to parole supervision. DOC records indicate
       that he received 12 disciplinary infractions for fighting, contraband, intoxication, causing
       disruption, fragrant disobedience, violation of unit rules and security tampering.

   •   On December 2, 2011, Spence was arrested for Interfering/Resisting in violation of C.G.S.
       § 53a-167a (a misdemeanor). He was sentenced on January 24, 2012, to 90 days of
       imprisonment.
See PSR at ¶¶ 35-40.

       On February 1, 2017, Spence was arrested in Norwich for Sale of a Controlled Substance

in violation of C.G.S. § 21a-277(b). That case is pending. There is a PRAWN in place because

Spence failed to appear at a subsequent court date.

       Prior to this federal prosecution, the defendant has been arrested for illegal gun possession

three times. He has been convicted of illegal gun possession twice, and sale of narcotics once.

After serving a five year term of imprisonment, the defendant was released to community

supervision on February 2, 2011. He violated his release conditions almost immediately. See PSR

at ¶ 37. After serving a short stint in confinement, the defendant was paroled on September 20,

2011. He was arrested less than three months later for Interfering/Resisting and sentenced to 90

days of imprisonment.

       Against this backdrop, Hartford police officers had information last summer that Mr.

Spence – yet again – was in possession of a gun. When the police approached him, Mr. Spence

ran. He was ultimately found hiding beneath a porch. Tellingly, at the time, he was wanted in

Norwich for having failed to appear on a pending drug case.




                                                 2
         Case 3:18-cr-00129-AWT Document 38 Filed 01/31/19 Page 3 of 4



       The United States Probation Office sums it up well: “Mr. Spence’s proclivity for firearms,

in conjunction with his poor judgment, created a significant risk for the community. His prior

custodial sentences coupled with his previous terms of parole have thus far failed to deter him

from committing additional offenses. He now faces a lengthy term of incarceration which will

provide a period of protection to the public.” PSR at ¶ 91.

       Given that a five year term of imprisonment, coupled with shorter terms of incarceration

for failing to abide by conditions of release did nothing to deter Mr. Spence from allegedly selling

narcotics in Norwich in 2017, and then possessing yet another gun in 2018, the need to protect the

public and to specifically deter Mr. Spence from committing future crime warrant a sentence at

the high end of the advisory range: 27 months.

                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY




                                              MICHAEL J. GUSTAFSON
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. ct01503
                                              United States Attorney’s Office
                                              450 Main Street, Room 328
                                              Hartford, CT 06103




                                                 3
          Case 3:18-cr-00129-AWT Document 38 Filed 01/31/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 31, 2019, a copy of the foregoing was filed electronically,
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the court’s electronic filing system, or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the court’s CM/ECF system.




                                                      ______________________________
                                                      MICHAEL J. GUSTAFSON
                                                      ASSISTANT U.S. ATTORNEY




                                                  4
